Case 1:20-cv-01393-MEH Document 1 Filed 05/15/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1393

EXELA PHARMA SCIENCES, LLC,

       Plaintiff,

v.

SANDOZ, INC.,

       Defendant.


                     PLAINTIFF EXELA PHARMA SCIENCES, LLC’S
                    NOTICE REGARDING RESTRICTED COMPLAINT




       Pursuant to D.C.COLO.LCivR 7.2, Plaintiff Exela Pharma Sciences, LLC is seeking

leave to file its Complaint as Level 1 Restricted.
Case 1:20-cv-01393-MEH Document 1 Filed 05/15/20 USDC Colorado Page 2 of 2




Dated: May 15, 2020


                                  By: /s/ Elizabeth M. Flanagan
                                      Elizabeth M. Flanagan
                                      FISH & RICHARDSON P.C.
                                      60 South Sixth Street
                                      Minneapolis, MN 55402
                                      Tel: (612) 335-5070
                                      betsy.flanagan@fr.com

                                  ATTORNEY FOR PLAINTIFF
                                  EXELA PHARMA SCIENCES, LLC




                                    2
